Case: 19-40193      Document: 00514931062         Page: 1    Date Filed: 04/25/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 19-40193
                                                                                FILED
                                                                            April 25, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HEON JONG YOO, also known as Hank Yoo,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:18-CR-16-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Heon Jong “Hank” Yoo appeals the district court’s denial of his motion
for release on bail pending his sentencing for making false statements to
federal firearms dealers and being a prohibited person in possession of several
firearms. The district court deemed Yoo a flight risk and a potential danger to
others. Unless there is clear and convincing evidence that Yoo presents no risk
of danger or flight, presentence detention is mandated.                   See 18 U.S.C.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-40193    Document: 00514931062     Page: 2     Date Filed: 04/25/2019


                                 No. 19-40193

§ 3143(a). We review the district court’s ruling for abuse of discretion. See
United States v. Olis, 450 F.3d 583, 585 (5th Cir. 2006).
      Yoo fails to show by clear and convincing evidence that he is not a flight
risk. Moreover, the evidence strongly supports the finding that he presents a
risk of danger. Trial evidence established that Yoo was twice involuntarily
committed to mental hospitals because he presented a risk of danger to others.
In addition, the presentence report noted that Yoo was involuntarily admitted
to a mental institution after a Texas Ranger expressed concerns that Yoo
intended to act violently. Further, Yoo was arrested, though not prosecuted,
after police responded to reports of an aggravated assault and found that Yoo
and three others men had “traveled to a residence while ‘armed to the teeth’
seeking a confrontation” with someone who had allegedly assaulted two of the
other men.
      The district court did not abuse its discretion by denying release on bail
pending sentencing. That ruling is AFFIRMED. To the extent Yoo moves this
court to grant bail under Federal Rule of Appellate Procedure 9(b), the motion
is DENIED.




                                       2